Worden, J.
Suit by the bank as indorsee, against Rose as indorser, of a promissory note. The bank was shown to be a corporation created by the laws of the State of Connecticut. The note sued upon reads as follows, viz :
“ $5,000. Horwalle, June 29, 1857.
“ Three months after date I promise to pay to the order of D. G. Rose, Esq., five thousand dollars, at the Hartford bank, Harford, Connecticut. Yalue received.
(Signed,) '•'■Peter Latimer.”
(Indorsed,) “D. G. Rose, La Porte, Indiana.”
_ One paragraph of the complaint alleged that the note was made and indorsed in Ohio; and another paragraph alleged the mailing and indorsement generally, without stating where. Both paragraphs rely upon the law of Connecticut as governing the contract of indorsement. The cause was tried upon issues formed, by general denial, and upon answers setting up, among other things, that the note was made and indorsed in Indiana. Binding and judgment for the plaintiff below, a new trial being denied.
The main question arising in the case is whether the contract of indorsement is to be governed by the law of the State where it was made, or by the law of .that where the note was payable. This point has been settled in favor of the appellant, in the case of Standart v. Hunt, at this term.
There was no evidence, other than the note itself, to show where it or the indorsement was made, or where the note was delivered by the payee and indorser to the plaintiff. In such case the contracts are presumed to have been made in *293this State. Shaw v. Wood, 8 Ind. 518; Hutchins v. Hanna, id. 533. The presumption in this case, as to the indorsement, is strengthened by the fact that immediately following the indorser’s name on the note, are the words “ La Porte, Indiana.”
James Bradley and D. J. Woodward, for appellant.
J. B. Hiles, for appellees.
The appellee insists, however, that as Pose indorsed the note directly to the plaintiff, and as the plaintiff was a corporation located in Connecticut, the note will be considered as having been delivered in Connecticut, and the contract of indorsement, therefore, governed by the law of that place. We are unable to perceive any difference between a corporation and a natural person in this respect. A corporation must necessarily transact her business through agents, who transact business for their principal, as well out of, as in, the State in which the corporation is situated.
We are unable to perceive any legitimate ground on which the judgment below can be sustained.
Per Curiam.
The judgment is reversed, with costs.